Citation Nr: 1455215	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for nerve damage, claimed as a neurological condition.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran had active service from July 1963 to December 1963 and from July 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A hearing was held on August 21, 2012, by means of video conferencing equipment with the appellant in Jackson, Mississippi, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is not available.  The Veteran was advised that a transcript could not be obtained and informed that he could appear for another hearing.  In September 2012, the Veteran indicated that he did not wish to appear at another hearing.

The Board remanded this matter in June 2014 for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

In the Introduction to its June 2014 remand order, the Board noted that during his August 2012 Board hearing, the Veteran raised the issue of reopening his claim for service connection for a mental health condition, and the Board referred this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b).  However, it does not appear that any action has yet to be taken.  Therefore, the issue is again referred to the AOJ for appropriate action.



FINDING OF FACT

The evidence does not show that the Veteran has a current neurological condition related to his periods of active service.


CONCLUSION OF LAW

The criteria for service connection for nerve damage, claimed as a neurological condition, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and records from the Social Security Administration (SSA).  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded a VA medical examination in September 2014, which is adequate for rating purposes because the examiner reviewed the claims file, interviewed the Veteran, and provided a detailed rationale for the findings.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In a statement received in August 2008, the Veteran indicated that less than a month after having a spinal tap in February 1967, he began to experience severe headaches, vomiting, anxiety, memory loss, listlessness, severe depression, and disturbances in speech.  He said he was hospitalized for about two weeks for his symptoms.  He indicated that he returned to the infirmary at least two times a week until he was discharged in May 1967, three months earlier than anticipated.

Service treatment records include enlistment, periodic, and separation examinations.  At entrance to his first period of service, the Veteran had an examination in June 1963.  All testing was normal except for a noted scar.  The accompanying report of medical history did not document neurological deficits.  At separation from service in December 1963, all clinical testing was normal.  The report of medical history also did not show report of neurological deficits.  At entrance to his second period of service in July 1964, the Veteran had an examination, which showed all clinical testing as normal except for the notation of scars.  Neurological deficits were not indicated on the accompanying report of medical history.  An examination conducted for airborne purposes in March 1966 was normal.  The March 1967 separation examination report shows normal clinical evaluations.  It was noted that the Veteran had early latent syphilis but that spinal fluid was negative.  No neurological deficits were recorded.  The report of medical history completed at separation from service shows only a self-report of appendicitis and motion sickness.  No neurological deficits were noted.  Subsequent to the separation examination, the Veteran was treated for the positive serology noted as primary syphilis.  See Service treatment record dated March 28, 1967.  On April 11, 1967, the Veteran was treated for complaint of headaches that had lasted one week.  On April 30, the impression was neurosyphilis not excluded.

Records from the Social Security Administration (SSA) indicate that the Veteran was diagnosed with unspecified organic brain syndrome on November 23, 1983.  Records show that the diagnosis is associated with chronic alcohol abuse, valium abuse, and marijuana abuse.

The Veteran had a neurology consultation with VA providers in November 2010 after having reported involuntary movements such as tongue biting.  On exam there was no dyskinesia or involuntary movements noted.  His providers indicated that the likely reason for tongue chewing was poor dentition and need for dentures.  See VA treatment record dated November 10, 2010.  The Veteran underwent an electroencephalogram (EEG) to rule out seizures.  Testing was normal.  See VA treatment record dated November 24, 2010.

The Veteran was afforded a VA examination in September 2014.  The examiner reviewed the claims file and examined the Veteran.  The examiner observed that the Veteran's service treatment records revealed no neurological complaints, treatment, or diagnosis while he was on active duty.  The examiner noted that SSA records showed "unspecified organic brain syndrome (long standing ETOH use can lead to this condition) beginning in 1983".  The Veteran reported difficulty with memory but denied any issues with his arms or legs and had no presence of numbness, tingling, or pain in extremities.  The examiner performed an examination to determine whether the Veteran had "nerve damage" or a neurological condition that could be related to service.  However, the examiner found no peripheral nerve disease or motor or sensory deficits.  Therefore, no diagnosis of peripheral nerve condition or disease was rendered.

In the discussion, the examiner pointed out that the Veteran has a diagnosis of organic brain syndrome of uncertain etiology with onset of diagnosis in 1983.  The examiner stated that the Veteran has a history of very heavy alcohol abuse, heroin addiction, and cannabis addiction, all of which are contributive factors to organic brain syndrome inclusive of his memory deficits and gait disturbance.  The examiner also noted that the Veteran was diagnosed with syphilis during service in 1967.  The examiner indicated that a lumbar puncture was performed at VA facilities in November 2010, which did not reveal evidence of neurosyphilis.  The Veteran did not keep follow up appointments with neurology after that point in time.  In short, the examiner found no peripheral nerve condition or peripheral neuropathy.  

The Board has considered all of the evidence but finds that service connection for nerve damage, claimed as a neurological condition secondary to an in-service spinal tap, is not warranted.  Other than the Veteran's lay assertions of having a disability, the evidence does not show a current disability.  Regarding the Veteran's lay statements, as a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In this case, the Veteran is competent to report symptoms such as headaches, vomiting, anxiety, memory loss, listlessness, severe depression, and disturbances in speech.  However, he is not competent to opine as to the etiology of these symptoms because lay persons cannot personally observe the cause of these symptoms, to include whether they were due to the in-service spinal tap.  Specialized knowledge and testing is required to determine the etiology of symptoms such as those reported by the Veteran and to render a diagnosis of nerve damage or neurological conditions.

In this case, the competent and credible evidence includes the medical records, to include the VA examination report and records from the SSA.  None of the records indicate a current neurological condition, to include nerve damage, much less that any such condition is related to the Veteran's spinal tap during service.  At most, the competent and credible evidence shows a diagnosis of organic brain syndrome, which has been attributed to substance abuse and not to any incident or injury incurred during his periods of active service.
The law limits service connection to cases where the underlying in-service incident has resulted in a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also 38 C.F.R. §§ 3.303; 3.310.  To be present as a current disability, there must be evidence of the condition at some time during the appellate period.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, because the competent and credible evidence does not show that the Veteran has been diagnosed with any nerve or neurological disability during the pendency of the claim, and since symptoms alone are not subject to service connection, Shedden element (1) has not been met, and the Veteran's claim fails on this basis alone.  See Gilpin, 155 F.3d 1353.

Based on the foregoing, service connection cannot be granted for nerve damage, claimed as a neurological condition, at this time because other than the Veteran's reported symptoms, the competent and credible evidence does not show a current disability.  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  Accordingly, as there is no evidence of a current disability, the preponderance of the evidence is against the claim and service connection for nerve damage, claimed as a neurological condition, must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 4.


ORDER

Service connection for nerve damage, claimed as a neurological condition is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


